





EXHIBIT 10.19
salesforce.com, inc.
Non-Employee Director Compensation Policy







The purpose of this Non-Employee Director Compensation Policy (the “Policy”) of
salesforce.com, inc. (the “Company”), is to provide a compensation package that
enables the Company to attract and retain high-caliber directors and aligns
their interests with the interests of the Company’s stockholders. The Policy
applies to all members of the Company’s Board of Directors (the “Board”) who are
not employees or officers of the Company or its subsidiaries. Directors who are
employees or officers of the Company or its subsidiaries do not receive
additional compensation for their service on the Board. All equity-based awards
payable under this Policy will be issued pursuant to the terms of the Company’s
2013 Equity Incentive Plan or any successor plan.











Type of Compensation
Equity-Based Compensation
1. Annual Board Retainer RSU
Type:
Automatic annual grant of restricted stock units (“RSUs”), no cash compensation


Grant date value:
$375,000 The dollar value of the Annual Board Retainer RSU shall be determined
by multiplying the number of shares underlying the RSUs times the closing price
per share of the Company’s common stock on the date of grant or, if not a
trading day, the preceding trading day. For directors who join the Board after
February 1, the value of the award will be prorated by multiplying $375,000 by a
fraction with a numerator equal to the number of days remaining in the fiscal
year following the grant date of the award and a denominator equal to 365.


Vesting Schedule:
The Board Retainer RSUs will vest in four equal quarterly installments, with
vesting on the 22nd of each of February, May, August and November of each year,
subject to each director’s continued service on such date. Vesting will fully
accelerate upon death, disability or a change in control. For directors who join
the Board after February 1, vesting will be prorated equally over the remaining
quarterly vesting dates in the fiscal year following the grant date of the
award.
 
Date of Grant:
February 1 of each year. For directors who join the Board after February 1, the
date of grant will be the first day of the month following the month in which
the director joins the Board.
2. Lead Director Fee
Type:
Automatic quarterly cash payment of $7,500


Payment Timing:
Payment earned on February 1, May 1, August 1 and November 1 of each year with
payment occurring as soon as administratively practicable after each such date




--------------------------------------------------------------------------------



3. Chairperson Fee
a. Audit Committee
Type:
Automatic quarterly cash payment of $10,000


Payment Timing:
Payment earned on February 1, May 1, August 1 and November 1 of each year with
payment occurring as soon as administratively practicable after each such date
b. All Other Permanent Committees
Type:
Automatic annual quarterly payment of $5,000


Payment Timing:
Payment earned on February 1, May 1, August 1 and November 1 of each year with
payment occurring as soon as administratively practicable after each such date
4. Administration
The Board, with the assistance of the Nominating & Corporate Governance
Committee, administers the Policy and may amend the Policy at any time. A
non-employee director may decline all or any portion of his or her compensation
by giving notice to the Company prior to, as the case may be, the date cash is
to be paid or equity awards are to be granted.
5. Expenses
The Company will reimburse all necessary and reasonable out-of-pocket expenses
(including, but not limited to, travel, food and lodging) incurred by
non-employee directors in attending meetings of the Board or any committee or
otherwise in connection with their service on the Board, subject to any
applicable Company policies that may be in effect from time to time.





















--------------------------------------------------------------------------------



nonemployeedirectorcoi.gif [nonemployeedirectorcoi.gif]
salesforce.com, inc.
Salesforce Tower
415 Mission Street, 3rd Floor
San Francisco, CA 94105
Notice of Grant of Restricted Stock Units and Terms and Conditions of Restricted
Stock Units (together, with the exhibits and appendices thereto, the
“Agreement”)

         

FIRST_NAME: LAST_NAME:Award Number:[Number][ADDRESS]Plan:2013 Equity Incentive
Plan[ADDRESS LINE 2]Policy:Non-Employee Director Compensation[ADDRESS LINE
2]ID:[ID]

           
Effective February 1, 20____ (the “Grant Date”) you have been granted an award
of [NUMBER] restricted stock units (the “Award”). These units are restricted
until the vest date(s), at which time you will receive shares of salesforce.com,
inc. (the “Company”) common stock.
Vesting Schedule: Subject to your continuous status as a Service Provider from
the Grant Date through the relevant vesting date, one-fourth of the Award shall
vest on each of the following vesting dates: February 22, 20___; May 22, 20___;
August 22, 20___; and November 22, 20___; provided, that the Award shall fully
vest upon your death, Disability or in the event of a merger of the Company with
or into another corporation or other entity or a Change in Control.
By signifying my acceptance below (either by my electronic signature or
acceptance or by my written signature), I agree that the Award is granted under
and governed by the terms and conditions of the 2013 Equity Incentive Plan (the
“Plan”) and the Agreement (including this Notice of Grant of Restricted Stock
Units, the Terms and Conditions of Restricted Stock Units and any exhibits or
appendices thereto), all of which are attached and made a part of this package.
In particular, I agree to the data privacy consent provisions included in
paragraph 13 of the Terms and Conditions of Restricted Stock Units.
I agree to notify the Company upon any change in my residence address indicated
above.


By clicking the “ACCEPT” button, you agree to the following: “This electronic
contract contains my electronic signature, which I have executed with the intent
to sign this Agreement.”
If you prefer not to electronically sign or accept this Agreement, you may
accept this Agreement by signing a paper copy of the Agreement and delivering it
to Global Equity Plan Services Department.





--------------------------------------------------------------------------------





               
Signature




               
Date






--------------------------------------------------------------------------------



SALESFORCE.COM, INC.
RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
Grant #_________
1. Grant. The Company hereby grants to the individual (the “Participant”) named
in the Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which
these Terms and Conditions of Restricted Stock Units (together with the Grant
Notice and attachments to each document, the “Agreement”) are attached, an Award
of Restricted Stock Units upon the terms and conditions set forth in this
Agreement and the salesforce.com, inc. 2013 Equity Incentive Plan (the “Plan”),
which is incorporated herein by reference.
2. Company’s Obligation to Pay. For each Restricted Stock Unit that vests,
Participant will receive one Share. Unless and until the Restricted Stock Units
have vested in the manner set forth in paragraphs 3 or 4, Participant will have
no right to payment of such Restricted Stock Units. Prior to actual payment of
any vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Any Restricted Stock Units that vest in accordance with
paragraphs 3 or 4 will be paid to Participant (or in the event of Participant’s
death, to his or her estate) in whole Shares, subject to Participant satisfying
any obligations for Tax Obligations. Payment of any vested Restricted Stock
Units shall be made in whole Shares only.
3. Vesting Schedule. Except as otherwise provided in paragraph 4 of this
Agreement, and subject to paragraph 6, the Restricted Stock Units awarded by
this Agreement shall vest in accordance with the vesting schedule set forth in
the Grant Notice, provided that Participant has continuously remained a Service
Provider from the Grant Date through the relevant vesting date.
4. Administrator Discretion. Notwithstanding anything in the Plan, this
Agreement or any other agreement (whether entered into before, on or after the
Grant Date) to the contrary, if the Administrator, in its discretion, following
the Grant Date provides for the further acceleration of vesting of any of the
Restricted Stock Units subject to this Award, if Participant is a U.S. taxpayer,
the payment of such accelerated Restricted Stock Units may only be made at a
time or times that would result in such Restricted Stock Units to be exempt from
or complying with the requirements of Section 409A. The prior sentence may be
superseded in a future agreement or amendment to this Agreement only by direct
and specific reference to such sentence.
Notwithstanding anything in the Plan, this Agreement or any other agreement
(whether entered into before, on or after the Grant Date) to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a



--------------------------------------------------------------------------------



“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a U.S. taxpayer
and a “specified employee” within the meaning of Section 409A at the time of
such termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death. It is the intent of this Agreement that it and all payments and benefits
to U.S. taxpayers hereunder be exempt from, or comply with, the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply. Each payment payable to a U.S. taxpayer under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). For purposes of this Agreement, “Section
409A” means Section 409A of the Code, and any final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
5. Payment after Vesting. The payment of Shares vesting pursuant to this
Agreement shall in all cases be made at a time or in a manner that is exempt
from, or complies with, Section 409A, unless otherwise determined by the
Administrator. The prior sentence may be superseded in a future agreement or
amendment to this Agreement only by direct and specific reference to such
sentence. Any Restricted Stock Units that vest in accordance with paragraph 3
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) as soon as practicable following the date of vesting, subject to
paragraph 8. Any Restricted Stock Units that vest in accordance with paragraph 4
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in accordance with the provisions of such paragraph, subject to
paragraph 8. In no event will Participant be permitted, directly or indirectly,
to specify the taxable year of the payment of any Restricted Stock Units payable
under this Agreement.
6. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any reason other than death or Disability will be forfeited
and automatically transferred to and reacquired by the Company at no cost to the
Company, and Participant’s right to acquire any Shares hereunder will
immediately terminate. The date of Participant’s termination as a Service
Provider is detailed in paragraph 11(h).
7. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company



--------------------------------------------------------------------------------



to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
8. Tax Obligations; Responsibility for Taxes. Participant acknowledges that,
regardless of any action taken by the Company, the ultimate liability for Tax
Obligations is and remains Participant’s responsibility. Participant further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) does not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction, Participant acknowledges that the Company may be
required to account for Tax Obligations in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the applicable taxable event,
Participant acknowledges and agrees that the Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares.
9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
10. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY AND NOT THROUGH THE ACT OF BEING ENGAGED BY THE COMPANY, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH ANY RIGHT OF PARTICIPANT OR OF THE COMPANY TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.



--------------------------------------------------------------------------------



11. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a)the grant of the Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted in the past;
(b)all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Company;
(c)Participant is voluntarily participating in the Plan;
(d)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not intended to replace any
pension rights or compensation;
(e)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar mandatory payments;
(f)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(g)for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Participating Company
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of applicable laws in the jurisdiction where
Participant is a Service Provider), and unless otherwise expressly provided in
this Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under applicable laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s service agreement, if any, unless Participant is providing bona
fide services during such time); the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively providing
services for purposes of the Restricted Stock Units grant;
(h)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create



--------------------------------------------------------------------------------



any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and
(i)the following provisions apply only if Participant is providing services
outside the United States:
i. the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
ii. the Company shall not be liable for any foreign exchange rate fluctuation
between Participant’s local currency and the United States Dollar that may
affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement; and
iii. no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of applicable laws in the
jurisdiction where Participant is a Service Provider).
12. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands that there may be adverse tax
consequences as a result of Participant’s participation in the Plan, including
the receipt or disposition of the Shares issued as payment for the vested
Restricted Stock Units. Participant acknowledges that he or she should consult
with a tax, legal or financial consultant, that he or she has had the
opportunity to consult with any such consultants that Participant deems
advisable in connection with the receipt or disposition of the Shares, and that
Participant is not relying on the Company for any tax advice.
13. Data Privacy Notice. Participant hereby acknowledges that the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Restricted Stock Unit grant materials
by the Company is necessary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, email address, date of birth, social insurance,
passport or other identification number (e.g., resident registration number),
rate of remuneration, nationality, job title, any Shares or directorships held
in the Company, details of all Restricted Stock Units or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or



--------------------------------------------------------------------------------



outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. and its related companies (“E*TRADE”) or any stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Company, E*TRADE, any stock plan service provider
selected by the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan may receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or make any other applicable data subject
requests, in any case without cost, by contacting in writing his or her local
human resources representative. For more information, Participant may contact
his or her local human resources representative.


14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Global Equity
Plan Services Department, at salesforce.com, inc., Salesforce Tower, 415 Mission
Street, 3rd Floor, San Francisco, CA 94105, or at such other address as the
Company may hereafter designate in writing.
15. Grant is Not Transferable. This grant of Restricted Stock Units and the
rights and privileges conferred hereby will not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any way (whether by operation of law
or otherwise) and will not be subject to sale under execution, attachment or
similar process, until Participant has been issued the Shares. Upon any attempt
to sell, pledge, assign, hypothecate, transfer or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.
16. Restrictions on Sale of Securities. Any sale of the Shares issued under this
Agreement will be subject to any market blackout-period that may be imposed by
the Company and must comply with the Company’s insider trading policies, and any
other Applicable Laws.



--------------------------------------------------------------------------------



17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
18. Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company will determine, in its discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state, federal or foreign law, the tax code and related regulations or
under the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the date of
vesting of the Restricted Stock Units as the Administrator may establish from
time to time for reasons of administrative convenience.
19. Plan Governs. This Agreement and the Restricted Stock Units granted
hereunder are subject to all the terms and provisions of the Plan. In the event
of a conflict between one or more provisions of this Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern. Capitalized
terms used and not defined in this Agreement will have the meaning set forth in
the Plan.
20. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
21. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. To the extent Participant executes the Notice of
Restricted Stock Unit Grant by electronic means, Participant should retain a
copy of his or her returned electronically signed Agreement. Participant may
obtain a paper copy at any time and at the Company’s expense by requesting one
from Global Equity Plan Services Department (see paragraph 14 of these Terms and
Conditions).



--------------------------------------------------------------------------------



22. Language. By accepting the Award of Restricted Stock Units, Participant
acknowledges and represents that he or she is proficient in the English language
or has consulted with an advisor who is sufficiently proficient in English as to
allow Participant to understand the terms of this Agreement and any other
documents related to the Plan. If Participant has received this Agreement or any
other documents related to the Plan translated into a language other than
English and if the meaning of translated version is different from the English
version, the English version shall control.
23. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
24. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
25. Governing Law and Venue. This Agreement will be governed by, and construed
in accordance with, the laws of the state of California without giving effect to
the conflict of law principles thereof. For purposes of litigating any dispute
that arises under this Award of Restricted Stock Units or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
San Francisco County, California, or the federal courts for the United States
for the Northern District of California, and no other courts, where this Award
of Restricted Stock Units is made and/or to be performed.
26. Modifications to the Agreement. Participant expressly warrants that he or
she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
amend this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this Award of Restricted Stock Units, or if necessary to comply with any
applicable laws in the jurisdiction in which Participant resides and/or is
rendering services.
27. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and that he or she has received, read and
understood a description of the Plan. Participant understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan.
28. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.



--------------------------------------------------------------------------------



29. Country Addendum. Notwithstanding any provisions in this Agreement, the
Restricted Stock Unit grant shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for Participant’s country (the
“Country Addendum”). Moreover, if Participant relocates to one of the countries
included in the Country Addendum, the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Agreement.
30. Insider Trading and Market Abuse Laws. Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions, including the United States,
Participant’s country and any stock plan service provider’s country, which may
affect Participant’s ability to acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., Restricted Stock Units) or rights linked to the value of
Shares during such times as Participant is considered to have material
non-public information or “inside information” regarding the Company (as defined
by the laws in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
placed before he or she possessed inside information.  Furthermore, Participant
could be prohibited from (i) disclosing the inside information to any third
party, including fellow service providers (other than on a “need to know”
basis), and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Participant acknowledges that it is
his or her responsibility to comply with any applicable restrictions, and
Participant should speak to his or her personal advisor on this matter.
31. Foreign Asset or Account and Exchange Control Reporting. Participant’s
country may have certain exchange controls and foreign asset or account
reporting requirements that may affect his or her ability to purchase or hold
Shares under the Plan or receive cash from his or her participation in the Plan
(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. Further, Participant may be
required to repatriate proceeds acquired as a result of participating in the
Plan to his or her country through a designated bank or broker or within a
certain time. Participant acknowledges and agrees that it is his or her
responsibility to be compliant with such regulations and understands that
Participant should speak with his or her personal legal advisor for any details
regarding any foreign asset or account reporting or exchange control reporting
requirements in Participant’s country arising out of his or her participation in
the Plan.





